Exhibit 10.1

 

COGENT COMMUNICATIONS GROUP, INC.

 

FOURTH AMENDED AND RESTATED
STOCKHOLDERS AGREEMENT

 

THIS STOCKHOLDERS AGREEMENT (this “Agreement”) is made as of the 12th day of
August, 2004 by and among (i) Cogent Communications Group, Inc., a Delaware
corporation (the “Company”), (ii) David Schaeffer (the “Founder”) and (iii)
those persons whose names are set forth under the heading “Purchasers” on
Schedule I hereto and any person who later becomes a party to this Agreement by
executing and delivering to the Company an Instrument of Accession in the form
of Schedule II hereto (the “Purchasers”).

 

WITNESSETH:

 

WHEREAS, simultaneously herewith, the Company and certain of the Purchasers (the
“Series K Purchasers”) have consummated a merger agreement between the Company,
the Company’s subsidiary Marvin Internet, Inc. (“Marvin Merger Sub”) and UFO
Group, Inc. (“UFO Group”), (the “UFO Merger Agreement”), whereby the Series K
Purchasers, subject to the terms and conditions set forth therein, received
2,600 shares of the Company’s Series K Preferred Stock, par value $.001 per
share (“Series K Preferred Stock”);

 

WHEREAS, the Founder and certain of the Purchasers who purchased the Series F
Participating Convertible Preferred Stock, par value $.001 per share (“Series F
Preferred Stock”), of the Company, the various sub-series of Series G
Participating Convertible Preferred Stock, par value $.001 per share
(collectively, the “Series G Preferred Stock”), of the Company, the Series I
Participating Convertible Preferred Stock, par value $.001 per share (“Series I
Preferred Stock”), of the Company, and the Series J Participating Convertible
Preferred Stock, par value $.001 per share (“Series J Preferred Stock”), of the
Company, (collectively, the Series F Preferred Stock, Series G Preferred Stock,
Series I Preferred Stock, Series J Preferred Stock, and Series K Preferred Stock
shall be known as the “Preferred Stock”), are parties to that certain Third
Amended and Restated Stockholders Agreement, dated as of July 31, 2003 (the
“Third A&R Stockholders Agreement”), and in connection with the consummation of
the transactions contemplated by the UFO Merger Agreement, the Company, the
Founder and such Purchasers, constituting signatories sufficient under Section
15 of the Third A&R Stockholders Agreement to amend the Third A&R Stockholders
Agreement, desire to amend and restate the Third A&R Stockholders Agreement as
set forth herein and execute and deliver this Agreement, setting forth herein
certain terms and conditions governing their relative ownership of the Shares
(as hereinafter defined);

 

NOW THEREFORE, in consideration of the mutual covenants herein contained and
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the Company, the Founder and the Purchasers hereby agree as
follows:

 

--------------------------------------------------------------------------------


 

1.                                       Prohibited Transfers. The Founder shall
not sell, assign, transfer, pledge, hypothecate, mortgage or dispose of, by gift
or otherwise, or in any way encumber, all or any part of the Shares (as
hereinafter defined) owned by him except in compliance with the terms of this
Agreement.  For purposes of this Agreement, the term “Shares” shall mean and
include all shares of Common Stock of the Company and all shares of any class or
series of equity securities or equity-backed securities of the Company or any
subsidiary, including without limitation, capital stock (including any shares of
treasury stock) or rights, options, warrants or other securities convertible
into or exercisable or exchangeable for capital stock or any debt security which
by its terms is convertible into or exchangeable for any equity security or has
any other equity feature or any security that is a combination of debt and, in
any event that is owned by the Founder, whether presently held or hereafter
acquired.

 

2.                                       Purchasers’ Right of Refusal on
Dispositions made by the Founder.  Except as set forth in Section 4, if the
Founder wishes to sell, assign, transfer or otherwise dispose of any or all
Shares owned by him pursuant to the terms of a bona fide offer received from a
third party at any time prior to the consummation of a firmly underwritten
public offering pursuant to an effective registration statement under the
Securities Act of 1933, as amended, covering the offer and sale of Common Stock
of the Company in which (a) the pre-money valuation of the Company is at least
$500,000,000 and (b) the gross cash proceeds (before underwriting discounts,
commissions and fees) are at least $50,000,000 (a “Qualified Offering”), the
Founder shall submit a written offer to sell such Shares to the Purchasers (with
a copy to the Company) on terms and conditions, including price, not less
favorable to the Purchasers than those on which the Founder proposes to sell
such Shares to such third party (the “Offer”).  The Offer shall disclose the
identity of the proposed purchaser or transferee, the Shares proposed to be sold
or transferred, the agreed terms of the sale or transfer and any other material
facts relating to the sale or transfer.  Within thirty (30) days after receipt
of the Offer, each Purchaser and each Qualified Transferee, if any, shall give
notice to the Founder of its intent to purchase all or any portion of the
offered Shares on the same terms and conditions as set forth in the Offer.  Each
Purchaser and Qualified Transferee shall have the right to purchase that number
of the Shares as to which the Offer applies as shall be equal to the aggregate
number of such Shares multiplied by a fraction, the numerator of which is the
number of shares of Common Stock of the Company then owned by such Purchaser or
Qualified Transferee (as applicable) (calculated on an as converted basis, and
including any shares of Common Stock deemed to be beneficially owned by such
Purchaser pursuant to Rule 13d-3 promulgated under the Securities Exchange Act
of 1934 (“Rule 13d-3”)) and the denominator of which is the aggregate number of
shares of said Common Stock then issued and outstanding and held by (and deemed
to be beneficially owned by) all the Purchasers (calculated on an as converted
basis).  The amount of Shares each Purchaser or Qualified Transferee, as that
term is defined below, is entitled to purchase under this Section 2 shall be
referred to as such Purchaser’s “Pro Rata Fraction.”  Each Purchaser shall have
the right to transfer his right to any Pro Rata Fraction or part thereof to any
Qualified Transferee.  If any Purchaser or Qualified Transferee does not wish to
purchase or to transfer his right to purchase his Pro Rata Fraction (such
shares, the “Remaining Offered Shares”), then any Purchasers or Qualified
Transferees who so elect shall have the right to purchase, on a pro rata basis
with any other Purchasers or Qualified Transferees who so elect, any Pro Rata
Fraction not purchased by a Purchaser or

 

2

--------------------------------------------------------------------------------


 

Qualified Transferee.  Each Purchaser or Qualified Transferee shall act upon the
Offer as soon as practicable after receipt from the Company of notice that a
Purchaser or Qualified Transferee has not elected to purchase all of the offered
Shares, and in all events within fifteen (15) days after receipt thereof.  Each
Purchaser and Qualified Transferee shall have the right to accept the Offer as
to all or part of the Remaining Offered Shares offered thereby.  If a Purchaser
or Qualified Transferee shall elect to purchase all or part of such Purchaser’s
or Qualified Transferee’s Pro Rata Fraction, said Purchaser or Qualified
Transferee shall individually communicate in writing such election to purchase
to whichever of the Purchasers has made the Offer, which communication shall be
delivered by hand or delivered to such Purchaser at the address set forth in
Section 8 below and shall, when taken in conjunction with the Offer be deemed to
constitute a valid, legally binding and enforceable agreement for the sale and
purchase of the Shares covered thereby.

 

If the Purchasers, taken together, do not agree to purchase all of the Shares
offered by the Founder pursuant to the Offer, and consummate such purchase
within the later of forty-five (45) days after receipt of the Offer and twenty
(20) days after the Company shall have notified each Purchaser and Qualified
Transferee of Remaining Offered Shares, such Shares subject to the Offer as
shall not have been purchased may be sold by the Founder at any time within 90
days after the expiration of the Offer, but subject to the provisions of Section
3 below.  Any such sale shall be at not less than the price and upon other terms
and conditions, if any, not more favorable to the purchaser than those specified
in the Offer.  Any Shares not sold within such 90-day period shall continue to
be subject to the requirements of a prior offer and re-sale pursuant to this
Section.

 

For purposes hereof, a “Qualified Transferee” shall mean any person (i) who is a
Purchaser, (ii) who is an “affiliated person” of a Purchaser, as that term is
defined in the Investment Company Act of 1940, (iii) who is a partner, member or
stockholder of a Purchaser that is a partnership, limited liability company or
corporation, as applicable, and who is offered a pro rata right, based on his,
her or its interest in the Purchaser, to acquire the Shares offered by a
Purchaser pursuant to this Section 2, or (iv) who acquires at least twenty five
percent (25%) of the shares of Preferred Stock issued by the Company to any
Purchaser (as adjusted for stock splits, stock dividends, reclassifications,
recapitalizations or other similar events).

 

3.                                       Purchasers’ Right of Participation in
Sales made by the Founder.  Except as set forth in Section 4, if at any time the
Founder wishes to sell, transfer or otherwise dispose of any Shares owned by him
to any person (the “Acquiror”) in a transaction which is subject to the
provisions of Section 2 hereof, and such sale, transfer or other disposition
would, when combined with all prior sales, transfers and other dispositions by
the Founder, result in the transfer by the Founder of Shares representing more
than twenty-five percent (25%) of the total number of shares held by the Founder
(the “Founder’s Stock”), each Purchaser shall have the right to require, as a
condition to such sale or disposition, that the Acquiror purchase from said
Purchaser at the same price per Share and on the same terms and conditions as
involved in such sale or disposition by the Founder the same percentage of
shares of Common Stock owned (and deemed to be beneficially owned under Rule
13d-3) by such Purchaser as such sale or

 

3

--------------------------------------------------------------------------------


 

disposition represents with respect to the number of shares of Founder’s Stock
(calculated on an as converted, fully diluted basis) owned by the Founder
immediately prior to such sale.  Each Purchaser wishing so to participate in any
such sale or disposition shall notify the Founder of such intention as soon as
practicable after receipt of the Offer made pursuant to Section 2, and in all
events within fifteen (15) days after receipt thereof.  If a Purchaser shall
elect to participate in such sale or disposition, said Purchaser shall
individually communicate such election to the Founder, which communication shall
be delivered by hand or mailed to the Founder at the address set forth in
Section 8 below.  The Founder and/or each participating Purchaser shall sell to
the Acquiror all, or at the option of the Acquiror, any part of the Stock (as
defined in Section 5 below) proposed to be sold by them at not less than the
price and upon other terms and conditions, if any, not more favorable to the
Acquiror than those set forth in the Offer; provided, however, that any purchase
of less than all of such Stock by the Acquiror shall be made from the Founder
and/or each participating Purchaser based upon a fraction, the numerator of
which is the number of shares of Stock of the Company then owned by the Founder
or such participating Purchaser (including any shares of Common Stock deemed to
be owned under Rule 13d-3) and the denominator of which is the aggregate number
of shares of Stock held by (and deemed to be held by) the Founder and all of the
participating Purchasers.  The Founder shall use his commercially reasonable
efforts to obtain the agreement of the Acquiror to the participation of the
participating Purchasers in the contemplated sale, and shall not sell any Stock
to such Acquiror if such Acquiror declines to permit the participating
Purchasers to participate pursuant to the terms of this Section 3.  The
provisions of this Section 3 shall not apply to the sale of any Shares by the
Founder (i) to a Purchaser pursuant to an Offer under Section 2 or (ii) made
upon or after the occurrence of a Qualified Offering, the sale of the Company or
control thereof, whether by merger, sale, recapitalization or similar corporate
event or the transfer of more than a majority of its capital stock (calculated
on an as converted, fully diluted basis) or assets, or the conversion into
Common Stock of all then outstanding shares of Preferred Stock (each such event
in this clause (ii), a “Corporate Event”).

 

4.                                       Permitted Transfers.  Anything herein
to the contrary notwithstanding, the provisions of Sections 1, 2 and 3 shall not
apply to: (a) any transfer of Shares by the Founder by gift or bequest or
through inheritance to, or for the benefit of, any member or members of his
immediate family; (b) any transfer of Shares by the Founder to a trust in
respect of which he serves as trustee, provided that the trust instrument
governing said trust shall provide that Founder, as trustee, shall retain sole
and exclusive control over the voting and disposition of said Shares until the
termination of the applicable restrictions on transfer under this Agreement; (c)
any sale of Common Stock in a public offering pursuant to a registration
statement filed by the Company with the Securities and Exchange Commission; (d)
any repurchase of Shares from officers, employees, directors or consultants of
the Company which are subject to restrictive stock purchase agreements under
which the Company has the option to repurchase such shares upon the occurrence
of certain events, including termination of employment; and (e) any pledge,
hypothecation or other similar financing transaction in which the Founder
continues to have the sole and exclusive authority and right to vote the shares
subject to such pledge, hypothecation or other financing transaction.  In the
event of any such transfer, other than pursuant to subsection (c) of this
Section 4, the transferee of the Shares shall hold the Shares so acquired

 

4

--------------------------------------------------------------------------------


 

with all the rights conferred by, and subject to all the restrictions imposed
by, this Agreement on the party from whom the transferee received the Shares,
and as a condition to such transfer, each such transferee shall execute and
deliver a written agreement agreeing to be bound by the provisions of this
Agreement.

 

5.                                       Election of Directors; Issuance of
Options; Protective Provisions.

 

(a)                                  Election of Directors.  Each of the parties
hereto agrees to vote all of the Stock (as hereinafter defined and that entitles
the holder thereof to vote in the election of the Board of Directors) now owned
or hereafter acquired by such party (and attend, in person or by proxy, all
meetings of stockholders called for the purpose of electing directors), and the
Company agrees to take all actions (including, but not limited to the nomination
of specified persons) to cause and maintain the election to the Board of
Directors of the Company, to the extent permitted pursuant to the Company’s
certificate of incorporation, of the following:

 

(i)                                     two (2) individuals designated by the
Founder (one of the designees under this subsection shall initially be David
Schaeffer);

 

(ii)                                  two (2) individuals designated by the
holders of a majority in interest of the Shares owned as of the date hereof by
Jerusalem Venture Partners and certain of its affiliates (the designees under
this subsection shall initially be Erel Margalit and Michael Carus);

 

(iii)                               one (1) individual designated by the holders
of a majority in interest of the Shares owned as of the date hereof by Worldview
Technology Partners and certain of its affiliates (the designee under this
subsection shall initially be Tim Weingarten);

 

(iv)                              one (1) individual designated by the holders
of a majority in interest of the Shares owned as of the date hereof by Oak
Investment Partners and certain of its affiliates (the designee under this
subsection shall initially be Edward Glassmeyer);

 

(v)                                 one (1) individual designated by the holders
of a majority in interest of the Shares owned as of the date hereof by Broadview
Capital Partners and certain of its affiliates (the designee under this
subsection shall initially be Steven Brooks); and

 

(vi)                              one (1) individual designated by BNP Europe
Telecom & Media Fund II, LP and Natio vie Developpement 3, FCPR (the designee
under this subsection shall initially be Jean-Jacques Bertrand); and

 

(vii)                           a three (3) member Compensation Committee, one
of the members of which shall be nominated by the directors elected pursuant to
subparagraph (i) above and who shall not be the Founder and two of the members
of which shall be nominated by the directors elected pursuant to subparagraphs
(ii), (iii), (iv) and (v) above.

 

5

--------------------------------------------------------------------------------


 

Each of the parties further covenants and agrees to vote, to the extent
possible, all Stock of the Company now owned or hereafter acquired by such party
so that (i) the Company’s Board of Directors shall consist of nine (9) members,
eight (8) of whom shall be nominated or designated as set forth above and the
ninth of whom shall be an independent director nominated by the Company’s Board
of Directors, (ii) the Compensation Committee thereof shall consist of three (3)
members, each of whom shall be nominated as set forth above, and (iii) the
holders of the Series G Preferred Stock, the Series I Preferred Stock, the
Series J Preferred Stock and the Founder’s Stock shall be entitled, in the
aggregate, to have up to four persons as observers at each meeting of the Board
of Directors and any committee (other than the Compensation Committee) thereof,
provided that at least one of such observers shall be selected by the holders of
the Series I Preferred Stock and the Series J Preferred Stock.  For the purposes
of this Agreement, “Stock” shall mean and include all Preferred Stock and Common
Stock and all other securities of the Company which may be exchangeable for or
issued in exchange for or in respect of shares of Common Stock (whether by way
of stock split, stock dividends, combination, reclassification, reorganization
or any other means).

 

In the absence of any designation from the persons or groups so designating
directors as specified above, the director previously designated by them and
then serving shall be reelected if still eligible to serve as provided herein.

 

No party hereto shall vote to remove any member of the Board of Directors or the
Compensation Committee thereof designated in accordance with the aforesaid
procedure unless the persons or groups so designating directors as specified
above so vote, and, if such persons or groups so vote then the non-designating
party or parties shall likewise so vote.

 

Any vacancy on the Board of Directors or the Compensation Committee thereof
created by the resignation, removal, incapacity or death of any person
designated under this Section 5 shall be filled by another person designated in
a manner so as to preserve the constituency of the Board or such Committee as
provided above.

 

(b)                                 Issuance of Options to Holders of Preferred
Stock.  From and after the date hereof, each of the parties hereto agrees that
the Company shall not, and each agrees to vote all of their Shares of the
Company now owned or hereafter acquired by such party (and attend, in person or
by proxy, all meetings of stockholders called for the purpose of electing
directors) to preclude the Company from issuing any options under the Company’s
stock option plans as in effect from time to time to any holder of Preferred
Stock or any person employed by or controlled by or under common control with
any such holder or any affiliate thereof without first obtaining the unanimous
approval of the Board of Directors of the Company.

 

(c)                                  Protective Provisions.  For so long as at
least 9,500 shares of Series G Preferred Stock, Series I Preferred Stock, Series
J Preferred Stock, and Series K collectively remain outstanding, the affirmative
vote or consent of the holders of two-thirds (2/3) of the issued and outstanding
shares of Series G Preferred Stock, Series I Preferred Stock, Series J Preferred
Stock

 

6

--------------------------------------------------------------------------------


 

and Series K Preferred Stock, voting together as a single class, shall be
required to take any of the following actions (including by way of merger,
consolidation or otherwise):

 

(i)                                     designate, authorize, create, issue,
sell, redeem or repurchase any class or series of equity securities or
equity-backed securities of the Company or any subsidiary thereof, including
without limitation, capital stock (including any shares of treasury stock) or
rights, options, warrants or other securities convertible into or exercisable or
exchangeable for capital stock or any debt security which by its terms is
convertible into or exchangeable for any equity security or has any other equity
feature or any security that is a combination of debt and equity (collectively,
“Equity Securities”), other than pursuant to (i) employee stock option and
similar incentive plans approved by the Board of Directors, (ii) the issuance of
Common Stock upon the conversion of the 7.5% Convertible Subordinated Notes due
2007 of Allied Riser Communications Corporation (the “Notes”) in accordance with
the terms thereof or the issuance of additional convertible debt or equity as a
paid-in-kind interest payment on the Notes in accordance with the terms thereof
approved by the Board of Directors or (iii) a conversion or exchange right set
forth in Company’s certificate of incorporation;

 

(ii)                                  except as otherwise expressly provided as
of the date hereof in the Company’s certificate of incorporation or in a
certificate of designations thereto, declare or pay any dividends or make any
distributions of any kind with respect to any outstanding Equity Securities of
the Company or any subsidiary thereof;

 

(iii)                               approve the merger, consolidation,
dissolution or liquidation of the Company or any subsidiary thereof, or any
transaction having the same effect;

 

(iv)                              increase or decrease the aggregate number of
authorized shares of Common Stock or Preferred Stock of the Company;

 

(v)                                 sell all or substantially all of the assets
of the Company and its subsidiaries taken as a whole, whether directly through a
sale of the Company’s interests in its subsidiaries or other assets, or
indirectly through a sale of the assets of its subsidiaries, in one transaction
or any series of transactions, or approve any transaction or series of
transactions having the same effect;

 

(vi)                              cause, directly or indirectly, a material
change in the nature of the business or strategic direction of the Company and
its subsidiaries, taken as a whole;

 

(vii)                           approve the filing for bankruptcy of or any
decision not to take action to prevent a filing for bankruptcy or not to oppose
an involuntary filing for bankruptcy or other winding up of the Company or any
subsidiary thereof;

 

(viii)                        approve the establishment and maintenance of an
Executive Committee of the Board of Directors or increase or decrease the number
of directors composing the Board of Directors; or

 

7

--------------------------------------------------------------------------------


 

(ix)                                amend, repeal or modify any provision of the
Company’s certificate of incorporation in a manner that adversely affects the
rights, powers or preferences of the Preferred Stock.

 

6.                                       Right of Participation in Sales by the
Company.

 

(a)                                  Right of Participation.  Except as provided
in Section 6(f) of this Agreement, the Company shall not issue, sell or
exchange, agree or obligate itself to issue, sell or exchange, or reserve or set
aside for issuance, sale or exchange, any (i) shares of Common Stock, (ii) any
other equity security of the Company, including without limitation, shares of
Preferred Stock, (iii) any debt security of the Company (other than debt with no
equity feature) including without limitation, any debt security which by its
terms is convertible into or exchangeable for any equity security of the
Company, (iv) any security of the Company that is a combination of debt and
equity, or (v) any option, warrant or other right to subscribe for, purchase or
otherwise acquire any such equity security or any such debt security of the
Company, unless in each case the Company shall have first offered to sell such
securities (the “Offered Securities”) to the Purchasers who hold individually or
together with their affiliates at least 2,500,000 Shares of the Common Stock on
an as converted basis then outstanding and, for so long as the Founder holds not
less than fifty percent (50%) of the number of shares of Founder’s Stock held by
him on the date hereof (in both cases, as adjusted for stock splits, stock
dividends, reclassifications, recapitalizations or other similar events), the
holders of the Founder’s Stock (such Purchasers and, if applicable, the holders
of the Founder’s Stock being referred to as the “Participating Stockholders”) as
follows:  The Company shall offer to sell to each Participating Stockholder (a)
that portion of the Offered Securities as the number of shares of Common Stock
(including all shares of capital stock convertible into Common Stock, on a
fully-diluted basis) then held by such Participating Stockholder, as the case
may be, bears to the total number of shares of Common Stock (including all
shares of capital stock convertible into Common Stock, on a fully-diluted basis)
of the Company then outstanding (the “Basic Amount,” and the aggregate of the
Basic Amounts of all Participating Stockholders being referred to as the
“Aggregate Basic Amount”), and (b) such additional portion of the Aggregate
Basic Amount as such Participating Stockholder shall indicate it will purchase
should the other Participating Stockholders subscribe for less than their Basic
Amounts (the “Undersubscription Amount”), at a price and on such other terms as
shall have been specified by the Company in writing delivered to such
Participating Stockholder (the “Offer”), which Offer by its terms shall remain
open and irrevocable for a period of twenty (20) days from receipt of the offer.

 

(b)                                 Notice of Acceptance.  Notice of each
Participating Stockholder’s intention to accept, in whole or in part, any Offer
made pursuant to Section 6(a) shall be evidenced by a writing signed by such
Participating Stockholder and delivered to the Company prior to the end of the
20-day period of such offer, setting forth such of the Participating
Stockholder’s Basic Amount as such Participating Stockholder elects to purchase
and, if such Participating Stockholder shall elect to purchase all of its Basic
Amount, such Undersubscription Amount as such Participating Stockholder shall
elect to purchase (the “Notice of Acceptance”).  If the Basic

 

8

--------------------------------------------------------------------------------


 

Amounts subscribed for by all Participating Stockholders are less than the total
Aggregate Basic Amount, then each Participating Stockholder who has set forth
Undersubscription Amounts in its Notice of Acceptance shall be entitled to
purchase, in addition to the Basic Amounts subscribed for, all Undersubscription
Amounts it has subscribed for; provided, however, that should the
Undersubscription Amounts subscribed for exceed the difference between the
Aggregate Basic Amount and the Basic Amounts subscribed for (the “Available
Undersubscription Amount”), each Participating Stockholder who has subscribed
for any Undersubscription Amount shall be entitled to purchase only that portion
of the Available Undersubscription Amount as the Undersubscription Amount
subscribed for by such Participating Stockholder bears to the total
Undersubscription Amounts subscribed for by all Participating Stockholders,
subject to rounding by the Board of Directors to the extent it reasonably deems
necessary.

 

(c)                                  Conditions to Acceptances and Purchase.

 

(i)                                     Permitted Sales of Refused Securities. 
If Notices of Acceptance are not given by the Participating Stockholders in
respect of all the Aggregate Basic Amount, the Company shall have ninety (90)
days from the expiration of the period set forth in Section 6(a) to close the
sale of all or any part of such Aggregate Basic Amount as to which a Notice of
Acceptance has not been given by the Participating Stockholders (the “Refused
Securities”) to the person or persons specified in the Offer, but only for cash
and otherwise in all respects upon terms and conditions, including, without
limitation, unit price and interest rates, which are no more favorable, in the
aggregate, to such other person or persons or less favorable to the Company than
those set forth in the Offer.

 

(ii)                                  Reduction in Amount of Offered
Securities.  If the Company shall propose to sell less than all the Refused
Securities (any such sale to be in the manner and on the terms specified in
Section 6(c)(i) above), then each Participating Stockholder may, at its sole
option and in its sole discretion, reduce the number of, or other units of the
Offered Securities specified in its respective Notices of Acceptance to an
amount which shall be not less than the amount of the Offered Securities which
the Participating Stockholder elected to purchase pursuant to Section 6(b)
multiplied by a fraction, (A) the numerator of which shall be the amount of
Offered Securities which the Company actually proposes to sell, and (B) the
denominator of which shall be the amount of all Offered Securities.  In the
event that any Participating Stockholder so elects to reduce the number or
amount of Offered Securities specified in its respective Notices of Acceptance,
the Company may not sell or otherwise dispose of more than the reduced amount of
the Offered Securities until such securities have again been offered to the
Participating Stockholders in accordance with Section 6(a).

 

(iii)                               Closing.  Upon the closing, which shall
include full payment to the Company, of the sale to such other person or persons
of all or less than all the Refused Securities, the Participating Stockholders
shall purchase from the Company, and the Company shall sell to the Participating
Stockholders, the number of Offered Securities specified in the Notices of
Acceptance, as reduced pursuant to Section 6(c)(ii) if the Participating
Stockholders have so elected, upon the terms and conditions specified in the
Offer.  The purchase by the

 

9

--------------------------------------------------------------------------------


 

Participating Stockholders of any Offered Securities is subject in all cases to
the preparation, execution and delivery by the Company and the Participating
Stockholders of a purchase agreement relating to such Offered Securities
reasonably satisfactory in form and substance to the Participating Stockholders
and their respective counsel.

 

(d)                                 Further Sale.  In each case, any Offered
Securities not purchased by the Participating Stockholders or other person or
persons in accordance with Section 6(c) may not be sold or otherwise disposed of
until they are again offered to the Participating Stockholders under the
procedures specified in Sections 6(a), 6(b) and 6(c).

 

(e)                                  Termination of Right of Participation.  The
rights of the Participating Stockholders under this Section 6 shall terminate
immediately prior to the consummation of a Qualified Offering.  In addition, the
rights of holders of the Founder’s Stock under this Section 6 shall terminate
when the Founder owns less than 50% of the shares of Founder’s Stock held by the
Founder on the date first above written (as adjusted for stock splits, stock
dividends, reclassifications, recapitalizations or other similar events).  Upon
the termination of the rights of an individual or entity pursuant to this
subsection (e), such individual or entity shall no longer be deemed to be a
“Participating Stockholder” under this Section 6.

 

(f)                                    Exception.  The rights of the
Participating Stockholders under this Section 6 shall not apply to:

 

(i)                                     Common Stock issued as a stock dividend
to holders of Common Stock or upon any subdivision or combination of shares of
Common Stock,

 

(ii)                                  shares of any series of Preferred Stock
issued as a dividend to holders of such series of Preferred Stock upon any
subdivision or combination of shares of such series of Preferred Stock,

 

(iii)                               shares of Common Stock issued or issuable
upon conversion of the Preferred Stock,

 

(iv)                              up to 10,000 shares of Common Stock issued or
issuable pursuant to options, warrants or other rights (as adjusted for any
stock dividends, combinations, splits, recapitalizations and the like) issued to
employees, officers or directors of, or consultants or advisors to the Company
or any subsidiary pursuant to stock purchase or stock option plans or other
arrangements that are approved by the Board of Directors,

 

(v)                                 up to 84,001 shares of Series H Preferred
Stock issued to employees, officers or directors of, or consultants or advisors
to the Company or any subsidiary pursuant to that certain 2003 Incentive Award
Plan of the Company,

 

(vi)                              Common Stock issued pursuant to the
acquisition of another corporation by the Company by merger (whereby the Company
owns no less than 51% of the

 

10

--------------------------------------------------------------------------------


 

voting power of such corporation) or purchase of substantially all of its stock
or assets, if such acquisition is approved by a majority of the Directors
nominated by the holders of the Preferred Stock in the manner set forth in
Section 5 hereof,

 

(vii)                           Common Stock offered to the public pursuant to a
registration statement filed under the Securities Act,

 

(viii)                        Common Stock, or options or warrants to purchase
Common Stock, issued to financial institutions or lessors in connection with
commercial credit arrangements, equipment financings or similar transactions, as
approved by the two-thirds (2/3rds) of the then sitting members of the Board of
Directors,

 

(ix)                                shares of Series F Preferred Stock issued
pursuant to that certain Exchange Agreement by and among the Company, Cisco
Systems Capital Corporation (“Cisco Capital”), and the other parties thereto,
dated June 26, 2003 (the “Exchange Agreement”),

 

(x)                                   shares of Series G Preferred Stock issued
pursuant to that certain Participating Convertible Preferred Stock Purchase
Agreement by and among the Company and the Series G Preferred Stock Purchasers
(“Series G Purchasers”), dated June 26, 2003 (the “Purchase Agreement”),

 

(xi)                                shares of Series I Preferred Stock issued
pursuant to that certain Gamma Merger Agreement, dated January 5, 2004,

 

(xii)                             shares of Series J Preferred Stock issued
pursuant to that certain Omega Merger Agreement, dated March 30, 2004,

 

(xiii)                          shares of Series K Preferred Stock issued
pursuant to that certain UFO Merger Agreement, and

 

(xiv)                         the issuance of Common Stock upon the conversion
of the Notes or the issuance of additional convertible debt or equity as a
paid-in-kind interest payment the Notes approved by the Board of Directors.

 

(g)                                 Waiver.  The rights of the Purchasers under
this Section 6 may be waived in any instance, on behalf of all of the
Purchasers, prospectively or retroactively, by the written agreement of the
holders of two-thirds in interest of the Preferred Stock owned beneficially or
of record by the Purchasers.  The rights of holders of the Founder’s Stock under
this Section 6 may be waived in any instance, on behalf of all such holders,
prospectively or retroactively, by the written agreement of the holders of a
majority of the Founder’s Stock then outstanding.  Upon waiver of the rights of
the Purchasers or holders of Founder’s Stock in accordance with this subsection
(g) with respect to a particular issuance, sale or exchange of Offered
Securities, the Purchasers or such holder, as the case may be, shall be excluded
from the definition of

 

11

--------------------------------------------------------------------------------


 

“Participating Stockholders” for purposes of this Section 6 with respect to such
issuance, sale or exchange.

 

7.                                       Termination.  This Agreement, and the
respective rights and obligations of the parties hereto, shall terminate upon
the earliest to occur of the following: (i) the completion of a Qualified
Offering, provided that the obligations of Section 9 shall survive such
termination; or (ii) the sale of the Company, whether by merger, sale, or
transfer of more than ninety percent (90%) of its capital stock, or sale of
substantially all of its assets.  In addition, any Purchaser or Qualified
Transferee may elect to terminate its rights and obligations with respect to any
or all of Sections 2, 3, 5 or 6 by providing written notice of such election to
the Company at any time.

 

8.                                       Notices.  All notices and other
communications hereunder shall be in writing and shall be deemed to have been
given when delivered or mailed by first class, registered or certified mail (air
mail if to or from outside the United States), return receipt requested, postage
prepaid, or by internationally, recognized overnight courier service (two
business days after deposit with such overnight courier service in the case of
deliveries to non-U.S. residents), if to each Purchaser at his respective
address set forth on Schedule I hereto or on the Instrument of Accession
pursuant to which he became a party to this Agreement, and if to the Founder, at
his address set forth on Schedule I hereto or to such other address as the
addressee shall have furnished to the other parties hereto in the manner
prescribed by this Section 8.

 

9.                                       Lock-up Agreement.  Each of the
Purchasers and holders of Founder’s Stock hereby agrees in connection with the
Company’s Qualified Offering, upon the request of the principal underwriter
managing the Qualified Offering of the Company, not to sell publicly any Shares
now owned or hereafter acquired by him, her or it and subject to this Agreement
(other than Shares being registered in such offering or any shares purchased in
the open market after the Company’s initial public offering) without the prior
written consent of such underwriter for a period of time (not to exceed one
hundred eighty (180) days) from the consummation of such Qualified Offering as
the underwriter may specify, in all events subject to the provisions of Section
13(f) of a certain Fourth Amended and Restated Registration Rights Agreement
dated as of the date hereof.

 

10.                                 Failure to Deliver Shares.  If the Founder
becomes obligated to sell any Shares owned by, or held for the benefit of, such
Purchaser to the Founder, another Purchaser or a Qualified Transferee under this
Agreement and fails to deliver such shares in accordance with the terms of this
Agreement, the Founder or such Purchaser, as applicable, may, at his or its
option, in addition to all other remedies it may have, send to the Company for
the benefit of such selling Purchaser the purchase price for such Shares as is
herein specified.  Thereupon, the Company upon written notice to said Purchaser,
(a) shall cancel on its books the certificate(s) representing the Shares to be
sold and (b) shall issue, in lieu thereof, in the name of the Founder or such
Purchaser, as applicable, a new certificate(s) representing such Shares, and
thereupon all of said Purchaser’s rights in and to such shares shall terminate. 
The Company may exercise a similar remedy in enforcing its rights under Section
2.  If the Founder transfers any shares to a Purchaser in violation of this
Agreement, the Company may, at the election of a majority of the

 

12

--------------------------------------------------------------------------------


 

disinterested members of the Board of Directors, cancel on the books of the
Company any shares of capital stock then held by the Founder, and compel the
Founder to purchase from any transferee a number of shares of capital stock
equal to the amount so transferred in violation of this Agreement.

 

11.                                 Specific Performance.  The rights of the
parties under this Agreement are unique and, accordingly, the parties shall, in
addition to such other remedies as may be available to any of them at law or in
equity, have the right to enforce their rights hereunder by actions for specific
performance to the extent permitted by law.

 

12.                                 Legend.  Until this Agreement terminates in
full, the certificates representing the Shares shall bear on their face a legend
indicating the existence of the restrictions imposed hereby.  After the
Qualified Offering, the Company shall not issue or deliver to any transfer agent
a stop transfer notice with respect to any Shares, the transfer of which is
permitted pursuant to Rule 144(k) and the Securities Act of 1933.

 

13.                                 Entire Agreement.  This Agreement (including
any and all exhibits, schedules and other instruments contemplated thereby)
constitutes the entire agreement among the parties with respect to the subject
matter hereof and supersedes all prior agreements and understandings between
them or any of them as to such subject matter.

 

14.                                 Waivers and Further Agreements.  Except as
otherwise expressly set forth herein, the rights of the Purchasers and holders
of Founder’s Stock under this Agreement may be waived by an instrument in
writing executed and delivered by Purchasers holding at least two-thirds in
interest of the Common Stock (including shares of Common Stock into which any
shares of Preferred Stock are convertible) then held or deemed to be held by all
Purchasers and holders of Founder’s Stock; provided, however, that the rights
set forth in Section 5 with respect to the designation of the Board of Directors
of the Company may not be waived without the prior written consent of the
constituency affected by such waiver, which waiver shall be obtained in a manner
consistent with, and shall require the same percentages prescribed in, Section
5.  Any waiver by any party of a breach of any provision of this Agreement shall
not operate or be construed as a waiver of any subsequent breach of that
provision or of any other provision hereof.  Each of the parties hereto agrees
to execute all such further instruments and documents and to take all such
further action as any other party may reasonably require in order to effectuate
the terms and purposes of this Agreement.  Notwithstanding the foregoing, no
waiver approved in accordance herewith shall be effective if and to the extent
that such waiver grants to any one or more Purchasers or holders of Founder’s
Stock any rights more favorable than any rights granted to all other Purchasers
and holders of Founder’s Stock or otherwise treats any one or more of such
parties differently than all other such parties.

 

15.                                 Amendments.  Except as otherwise expressly
provided herein, this Agreement may not be amended except by an instrument in
writing executed by (i) holders of at least two-thirds in interest of the shares
of Common Stock issued or issuable to the Purchasers (including shares of Common
Stock into which any shares of Preferred Stock are convertible) and (ii) the
Company.  Notwithstanding the foregoing, no amendment approved in accordance
with this

 

13

--------------------------------------------------------------------------------


 

Section 15 shall be effective if and to the extent that such amendment (i)
creates any additional affirmative obligations to be complied with by any or all
of the Purchasers and holders of Founder’s Stock unless approved by holders of
all of the Preferred Stock then outstanding and/or (ii) adversely affects any of
the Founder’s rights existing under this Agreement prior to such amendment in a
manner that is inconsistent with, or disproportionate to, the effect of such
amendment on the other parties hereto and/or (iii) adversely affects any
Purchaser’s rights existing under this Agreement prior to such amendment in a
manner that is inconsistent with, or disproportionate to, the effect of such
amendment on the other Purchasers.  In addition, the rights set forth in Section
5 with respect to the designation of the Board of Directors of the Company may
not be amended without the prior written consent of the constituency affected by
such amendment, which consent shall be obtained in a manner consistent with
Section 5.

 

16.                                 Assignment; Successors and Assigns.  This
Agreement shall be binding upon and shall inure to the benefit of the parties
hereto and their respective heirs, executors, legal representatives, successors
and permitted transferees, except as may be expressly provided otherwise herein,
and provided, further, that no Purchaser may transfer its rights or obligations
hereunder except to a Qualified Transferee.  Notwithstanding anything contained
herein to the contrary, until the first to occur of (i) termination of this
Agreement and (ii) a Qualified Offering, any transferee of  Preferred Stock
shall, as a condition to such transfer, deliver to the Company a written
instrument by which such transferee agrees to be bound by the obligations
imposed hereunder on holders of  Preferred Stock to the same extent as if such
transferee had signed this Agreement.

 

17.                                 Severability.  In case any one or more of
the provisions contained in this Agreement shall for any reason be held to be
invalid, illegal or unenforceable in any respect, such invalidity, illegality or
unenforceability shall not affect any other provision of this Agreement and such
invalid, illegal and unenforceable provision shall be reformed and construed so
that it will be valid, legal, and enforceable to the maximum extent permitted by
law.

 

18.                                 Counterparts.  This Agreement may be
executed in two or more counterparts, each of which shall be deemed an original,
but all of which together shall constitute one and the same instrument.

 

20.                                 Section Headings.  The headings contained in
this Agreement are for reference purposes only and shall not in any way affect
the meaning or interpretation of this Agreement.

 

21.                                 Governing Law.  This Agreement shall be
construed and enforced in accordance with and governed by the laws of the State
of New York.

 

22.                                 Third A&R Stockholders Agreement.  Upon and
after the Closing (as defined in the UFO Merger Agreement), the Third A&R
Stockholders Agreement shall be terminated and of no further force and effect.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

14

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this FOURTH AMENDED AND
RESTATED STOCKHOLDERS AGREEMENT as of the date first above written.

 

[Signature Page to Fourth Amended and Restated Stockholders Agreement]

 

 

OAK INVESTMENT PARTNERS IX, LIMITED PARTNERSHIP

 

 

 

By:  Oak Associates IX, LLC, its General Partner

 

 

 

 

 

By:

/s/Edward Glassmeyer

 

 

Name: Edward Glassmeyer

 

Title: Managing Member

 

 

 

 

 

OAK IX AFFILIATES FUND, LIMITED PARTNERSHIP

 

 

 

By:  Oak IX Affiliates, LLC, its General Partner

 

 

 

 

 

By:

/s/Edward Glassmeyer

 

 

Name: Edward Glassmeyer

 

Title: Managing Member

 

 

 

OAK IX AFFILIATES FUND-A, LIMITED PARTNERSHIP

 

 

 

By:  Oak Associates IX, LLC, its General Partner

 

 

 

 

 

By:

/s/Edward Glassmeyer

 

 

Name: Edward Glassmeyer

 

Title: Managing Member

 

 

15

--------------------------------------------------------------------------------


 

[Signature Page to Fourth Amended and Restated Stockholders Agreement]

 

JERUSALEM VENTURE PARTNERS III, L.P.

 

 

 

By:  Jerusalem Partners III, L.P., its General Partner

 

By:  Jerusalem Venture Partners Corporation, its General Partner

 

 

 

 

 

By:

/s/Erel Margalit

 

 

Name: Erel Margalit

 

 

 

 

 

JERUSALEM VENTURE PARTNERS III (ISRAEL), L.P.

 

 

 

By:

Jerusalem Venture Partners III (Israel) Management Company Ltd.,
its General l Partner

 

 

 

 

 

By:

/s/Erel Margalit

 

 

Name: Erel Margalit

 

 

 

 

 

JERUSALEM VENTURE PARTNERS ENTREPRENEURS FUND III, L.P.

 

 

 

By:  Jerusalem Partners III, L.P., its General Partner

 

By:  Jerusalem Venture Partners Corporation, its General Partner

 

 

 

By:

/s/Erel Margalit

 

 

Name: Erel Margalit

 

 

16

--------------------------------------------------------------------------------


 

[Signature Page to Fourth Amended and Restated Stockholders Agreement]

 

JERUSALEM VENTURE PARTNERS IV, L.P.

 

By:  Jerusalem Partners IV, L.P., its General Partner

 

By:  JVP Corp IV, its General Partner

 

 

 

By:

/s/Erel Margalit

 

 

Name: Erel Margalit

 

 

 

JERUSALEM VENTURE PARTNERS IV (Israel), L.P.

 

 

 

By:  Jerusalem Partners IV - Venture Capital, L.P.,  its General Partner

 

By:

JVP Corp IV, its General Partner

 

 

 

By:

/s/Erel Margalit

 

 

Name: Erel Margalit

 

 

 

 

 

JERUSALEM VENTURE PARTNERS IV-A, L.P.

 

 

 

By:  Jerusalem Venture Partners IV, L.P.,  its General Partner

 

By:  JVP Corp IV, its General Partner

 

 

 

 

 

By:

/s/Erel Margalit

 

 

Name: Erel Margalit

 

 

 

 

 

JERUSALEM VENTURE PARTNERS ENTREPRENEURS FUND IV, L.P.

 

 

 

By:  Jerusalem Partners IV, L.P., its General Partner

 

By:  JVP Corp IV, its General Partner

 

 

 

By:

/s/Erel Margalit

 

 

Name: Erel Margalit

 

 

17

--------------------------------------------------------------------------------


 

[Signature Page to Fourth Amended and Restated Stockholders Agreement]

 

WORLDVIEW TECHNOLOGY PARTNERS III, L.P.

 

 

 

WORLDVIEW TECHNOLOGY INTERNATIONAL III, L.P.

 

 

 

WORLDVIEW STRATEGIC PARTNERS III, L.P.

 

 

 

WORLDVIEW III CARRIER FUND, L.P.

 

 

 

By:

Worldview Capital III, L.P., its General Partner

 

 

 

By:

/s/James Wei

 

 

 

 

Name:

James Wei

 

 

Title:

Member

 

 

 

 

 

 

WORLDVIEW TECHNOLOGY PARTNERS IV, L.P.

 

 

 

WORLDVIEW TECHNOLOGY INTERNATIONAL IV, L.P.

 

 

 

WORLDVIEW STRATEGIC PARTNERS IV, L.P.

 

 

 

By:

Worldview Capital IV, L.P., its General Partner

 

 

 

 

 

By:

/s/James Wei

 

 

 

 

Name:

James Wei

 

 

Title:

Member

 

 

 

18

--------------------------------------------------------------------------------


 

[Signature Page to Fourth Amended and Restated Stockholders Agreement]

 

BCP CAPITAL, L.P.

 

 

 

By:  BCP General LLC, its General Partner

 

 

 

 

 

By:

/s/Steven D. Brooks

 

 

Name: Steven D. Brooks

 

Title:  Managing Director

 

 

 

BCP CAPITAL QPF, L.P.

 

 

 

By:  BCP General LLC, its General Partner

 

 

 

 

 

By:

/s/Steven D. Brooks

 

 

Name: Steven D. Brooks

 

Title:  Managing Director

 

 

 

 

 

BCP AFFILIATES FUND LLC

 

 

 

By:  BCP Capital Management LLC, its Manager

 

 

 

 

 

By:

/s/Steven D. Brooks

 

 

Name: Steven D. Brooks

 

Title:  Managing Director

 

 

19

--------------------------------------------------------------------------------


 

[Signature Page to Fourth Amended and Restated Stockholders Agreement]

                                               

BOULDER VENTURES IV, L.P.

 

 

 

 

 

By:

/s/Andrew E. Jones

 

 

Name:  Andrew E. Jones

 

Title:  General Partner

 

 

 

 

 

BOULDER VENTURES IV (ANNEX), L.P.

 

 

 

 

 

By:

/s/Andrew E. Jones

 

 

Name:  Andrew E. Jones

 

Title:  General Partner

 

 

20

--------------------------------------------------------------------------------


 

[Signature Page to Fourth Amended and Restated Stockholders Agreement]

 

NAS PARTNERS I L.L.C.

 

 

 

By:    Nassau Capital LLC, its General Partner

 

 

 

 

 

By:

/s/Randall A. Hack

 

 

Name:  Randall A. Hack

 

Title:  Managing Member

 

 

 

 

 

NASSAU CAPITAL PARTNERS IV L.P.

 

 

 

By:    Nassau Capital LLC, its General Partner

 

 

 

By:

/s/Randall A. Hack

 

 

Name:  Randall A. Hack

 

Title:  Managing Member

 

 

21

--------------------------------------------------------------------------------


 

[Signature Page to Fourth Amended and Restated Stockholders Agreement]

 

BNP EUROPE TELECOM & MEDIA FUND II, LP

 

 

 

By:

/s/Shawna Morehouse

 

 

Name: Jennifer Fischetti and Richard Hastings

 

Title: Authorized Signatories

 

By: General Business, Finance and Investment Ltd., its General Partner and

 

By: Commerce Advisory Services Ltd, as Director and Partnership Secretary

 

 

 

 

 

NATIO VIE DEVELOPPEMENT 3, FCPR

 

 

 

 

 

By:

/s/Bernard d’Hotelans

 

 

Name:

Bernard d’Hotelans

 

 

Title:

Directeur Associe

 

 

 

22

--------------------------------------------------------------------------------


 

[Signature Page to Fourth Amended and Restated Stockholders Agreement]

 

CISCO SYSTEMS CAPITAL CORPORATION

 

 

 

By:

 

 

 

Name:

 

Title:

 

 

23

--------------------------------------------------------------------------------


 

[Signature Page to Fourth Amended and Restated Stockholders Agreement]

 

 

By:

/s/David Schaeffer

 

 

Name:

David Schaeffer

 

 

 

 

 

 

THE SCHAEFFER DESCENDENTS TRUST

 

 

 

 

 

By:

/s/Ruth Schaeffer

 

 

Name:

Ruth Schaeffer

 

 

 

 

 

 

Cogent Communications Group, Inc.

 

 

 

 

 

By:

/s/David Schaeffer

 

 

Name:

David Schaeffer

 

 

Title: Chief Executive Officer

 

 

24

--------------------------------------------------------------------------------


 

[Signature Page to Fourth Amended and Restated Stockholders Agreement]

 

UFO COMMUNICATIONS, INC.

 

 

 

 

 

By:

/s/Charles Schoenhoeft

 

 

Name:

Charles Schoenhoeft

 

 

Title: Chief Executive Officer

 

 

25

--------------------------------------------------------------------------------


 

[Signature Page to Fourth Amended and Restated Stockholders Agreement]

 

PALADIN CAPITAL PARTNERS FUND, L.P.

 

By:

Paladin General Holdings, LLC
Its General Partner

 

 

 

By:

/s/Michael R. Steed

 

 

Name:  Michael R. Steed

 

Title:  President

 

 

 

Address:

2001 Pennsylvania Avenue

 

 

Suite 400

 

 

Washington, D.C.  20006

 

Telephone:  (202) 293-5590

 

Facsimile:  (202) 293-5548

 

 

 

WORLDWIDE INVESTMENTS, LLC

 

 

 

By:  Worldwide Assets, Inc., its Sole Member

 

 

 

By:

/s/Frank J. Hannah

 

 

Name:

 

 

 

Title:

 

 

 

Address:

Worldwide Investments, LLC

 

 

c/o Worldwide Assets, Inc.

 

 

P.O. Box 27740

 

 

Las Vegas, NV 89126

 

Telephone:

 

 

 

Facsimile:

 

 

 

 

 

2001 PENN. AVE. INVESTMENTS, LLC

 

 

 

By:

/s/Michael R. Steed

 

 

Name:

 

 

 

Title:

 

 

 

Address:

2001 Pennsylvania Avenue

 

 

Suite 400

 

 

Washington, DC  20006

 

Telephone:

 

 

 

Facsimile:

 

 

 

 

26

--------------------------------------------------------------------------------


 

[Signature Page to Fourth Amended and Restated Stockholders Agreement]

 

KLINE HAWKES PACIFIC, L.P.

 

 

 

By:  Kline Hawkes Pacific Advisors, LLC, its General Partner

 

 

 

By:

/s/Jay Ferguson

 

 

 

 

 

 

Title:

Member

 

 

 

 

 

 

KLINE HAWKES PACIFIC FRIENDS FUND, LLC

 

 

 

By: Kline Hawkes Pacific Advisors, LLC, its Managing Member

 

 

 

By:

/s/Jay Ferguson

 

 

 

 

 

 

Title:

Member

 

 

 

 

 

 

BROADMARK CAPITAL, LLC

 

 

 

 

 

By:

/s/Joseph L. Schocken

 

 

Name:

Joseph L. Schocken

 

 

Title:

President

 

 

 

 

UFO COMMUNICATIONS, INC.

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

27

--------------------------------------------------------------------------------


 

Schedule I

 

Cisco Systems Capital Corporation
David Schaeffer
Ruth E. Schaeffer, Trustee of the Schaeffer Descendents Trust
Denise Shen
Barry Morris
Scott Welker
Edward Lu
Bradley Griggs
Scott Stewart
Thaddeus Weed
C Blair Partners, LP  C. Blair Partners II, LP  C. Blair Fund, Ltd.

 

BNP Europe Telecom & Media Fund II, LP

 

c/o CIBC Financial Center
11 Dr. Roy’s Drive, 3rd Floor
P.O. Box 694 GT
Grand Cayman
Cayman Islands, B.W.I.

Natio vie Developpement 3, FCPR

 

BNP Private Equity
32, boulevard Haussman
75009 Paris
France

Jerusalem Venture Partners III (Israel), L.P.
Jerusalem Venture Partners IV (Israel), L.P.

 

Jerusalem Technology Park
Building One
Mahla, Jerusalem 91847
Attn: Erel Margalit

Jerusalem Venture Partners III, L.P.
Jerusalem Venture Partners Entrepreneurs Fund III, L.P.
Jerusalem Venture Partners IV, L.P.
Jerusalem Venture Partners IV-A, L.P.
Jerusalem Venture Partners Entrepreneurs Fund IV, L.P.

 

666 Fifth Avenue
Suite 195
New York, NY 10103

Oak Investment Partners IX, LP
Oak IX Affiliates Fund, LP
Oak IX Affiliates Fund-A, LP

 

One Gorham Island
Westport, CT 06880
Attn: Ed Glassmeyer

Worldview Technology Partners III, LP
Worldview Technology  International III, LP
Worldview Strategic Partners III, LP

 

435 Tasso Street #120
Palo Alto, CA 94301

 

28

--------------------------------------------------------------------------------


 

Worldview III Carrier Fund, LP

 

 

Boulder Ventures IV, LP
Boulder Ventures IV (Annex), LP

 

4750 Owings Mills Blvd.
Owings Mills, MD 21117
Attn:  Andy Jones

Nassau Capital Partners IV, LP
NAS Partners I, LLC

 

Capstone Capitl L.L.C.
4700 Province Line Road
Princeton, NJ  08540
Attn:  Randall A. Hack

BCP Capital, L.P.
BCP Capital QPF, L.P.
BCP Affiliates Fund Llc

 

BCP Capital Management LLC
One Maritime Plaza, Suite 2525
San Francisco, CA  94111Attn:
David Kapnick

Paladin Capital Partners Fund, L.P.

 

2001 Pennsylvania Avenue NW
Suite 400
Washington, D.C.  20006

Worldwide Investments, LLC

 

Worldwide Investments, LLC
c/o Worldwide Assets, Inc.
P.O. Box 27740
Las Vegas, NV 89126

2001 Penn. Ave. Investments, LLC

 

2001 Pennsylvania Avenue, Suite
400
Washington, DC 20006

Kline Hawkes Pacific, L.P.

 

11726 San Vicente Blvd., Suite 300
Los Angeles, CA  90049

Kline Hawkes Pacific Friends Fund, LLC

 

11726 San Vicente Blvd., Suite 300
Los Angeles, CA  90049

Broadmark Capital

 

2800 One Union Square
600 University Street
Seattle, WA 98101

UFO Communications, Inc.

 

60 Federal St, Suite 304
San Francisco, CA 94107

Comdisco, Inc.

 

 

ACON Venture Partners, LP

 

 

Clipperbay & Co.

 

 

Covestco-Venture, LLC

 

 

2M Technology Ventures, L.P.

 

 

 

Paul Johnson
Spencer Punter
Scappoose Portland, LLC
Brian Rich
Constantine Scontras

 

29

--------------------------------------------------------------------------------


 

David Steinberg
Raj Mehra
Edward Pollack
Brooke Coburn
Colin Stern
Robert Nabholz
Rafi Gidron
Robert Barron
Louis E. Martinage
R. Brad Kummer
University of Maryland Foundation for UMBC
Friedman Kaplan Seiler & Adelman LLP
Jeff Barrows
Jim Dertzbaugh
Gordon P. Griggs, Trustee, Declaration of Trust of Gordon P. Griggs
Brian Griggs and Melissa Griggs, Trustees for Griggs Family Trust
Jeffrey Allen Knepp
Kevin Pavuk
Melvin Young
Andrew Morrison
Bridget Oppenheimer
Keith Steinberg
Samuel Parker
Kevin Gallagher
Karen Chow
Michael Van Vleck
Behdad Eghbali
Paul Hauser
Matthew Whalen
Hans Wittich
David J. Daigle
Larry Collins
John Leone
Dave Diller
William Currer
Kenneth Klamm
David Ordonio
Jeffrey Megrue
H. Helen Lee
Comdisco, Inc.
Applegreen Capital, Inc.
Clipperbay & Co.

 

30

--------------------------------------------------------------------------------


 

Schedule II

 

COGENT COMMUNICATIONS GROUP, INC.

 

INSTRUMENT OF ACCESSION

 

The undersigned,                                     , as a condition precedent
to becoming the owner or holder of record of
                                     (            ) shares of the Common Stock,
par value $.001 per share, of Cogent Communications Group, Inc., a Delaware
corporation (the “Company”), hereby agrees to become a Purchaser party to and
bound by that certain Fourth Amended and Restated Stockholders Agreement dated
as of                       , 2004 by and among the Company and other
stockholders of the Company.  This Instrument of Accession shall take effect and
shall become an integral part of the said Second Amended and Restated
Stockholders Agreement immediately upon execution and delivery to the Company of
this Instrument.

 

IN WITNESS WHEREOF, this INSTRUMENT OF ACCESSION has been duly executed by or on
behalf of the undersigned, as a sealed instrument under the laws of the State of
Delaware, as of the date below written.

 

 

 

Signature:

 

 

 

 

 

 

(Print Name)

 

 

 

Address:

 

 

 

 

 

Date:

 

 

 

 

 

Accepted:

 

 

 

COGENT COMMUNICATIONS GROUP , INC.

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

Date:

 

 

 

31

--------------------------------------------------------------------------------